Judgment rendered September 24, 1973, in Supreme Court, Bronx County, convicting defendant after trial, upon a jury verdict, of the crimes of rape in the first degree, attempted rape in the first degree and two counts each of sexual abuse in the first degree, sodomy in the first degree, robbery in the first degree, burglary in the first degree and possession of a weapon as a misdemeanor, unanimously modified, on the law, to the extent of reversing the convictions for the crimes of sexual abuse in the first degree (Counts Nos. 2 and 11 of the indictment), as inclüsory concurrent counts of the crimes of sodomy in the first degree, and dismissing such counts, and further modified to reverse the convictions for possession of a weapon as a, misdemeanor (Counts Nos. 8 and 17), as necessarily inclusory concurrent counts of the crimes of robbery in the first degree, and to dismiss such counts, and to vacate such sentences as were imposed upon the counts herein dismissed. As so modified the judgment is otherwise affirmed (People v Pyles, 44 AD2d 784; GPL 300.30, subd 4). The sentence imposed on the eleventh count was pronounced to run consecutively, but it may be noted that the minimum consecutive term would have merged in the greater, while the maximum terms are added (see Penal Law, § 70.30, subd 1, par [b]). The aggregate sentence of defendant is eight years four months to 25 years. Concur — Stevens, P. J., Murphy, Lupiano, Lane and Nunez, JJ.